Name: Council Regulation (EEC) No 3648/83 of 19 December 1983 imposing a definitive anti-dumping duty on imports of hardboard originating in Czechoslovakia and Poland and definitively collecting the amounts secured by way of a provisional anti-dumping duty on certain imports of hardboard originating in Sweden
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /6 Official Journal of the European Communities 24. 12 . 83 COUNCIL REGULATION (EEC) No 3648/83 of 19 December 1983 imposing a definitive anti-dumping duty on imports of hardboard originating in Czechoslovakia and Poland and definitively collecting the amounts secured by way of a provisional anti-dumping duty on certain imports of hardboard originating in Sweden THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee as provided for under the above Regula ­ tion , Whereas Provisional action Foreign Trade Corporation , requested and were granted a hearing. 3 . The investigation of dumping covered the period 1 October 1982 to 31 March 1983 during which the infringement of the undertakings was found to have occurred . Dumping 4 . In order definitively to determine the margin of dumping the Commission compared the export prices of the exporters concerned with normal value during the investigation period . 5 . Information regarding normal value for the two Swedish exporters was submitted in the reports of April 1983 , and subsequent thereto . In addition , the Commission carried out an on-the-spot inves ­ tigation at the premises of Swedeboard Vrena AB. Based on this information , normal value for both Swedish companies was based on constructed value because both companies had sold like products on the domestic market over an extended period of time and in substantial quanti ­ ties at prices which were less than all costs ordina ­ rily incurred in production . Constructed value was computed by taking each company's total cost of materials and manufacture, including overheads, and a margin for profit determined to be reasonable on the basis of past experience on the Swedish market . 6 . In order definitively to establish the margin of dumping for the imports from Czechoslovakia and Poland , the Commission had to take account of the fact that these countries are not market economy countries . For that reason the Commis ­ sion had to base its calculations on the normal value in a market economy country. In the prece ­ ding investigation which had led to the accep ­ tance of undertakings offered by Paged and Ligna, normal value was established by reference to the constructed value of dark-pine hardboard , the lowest quality hardboard, produced in Spain . The reasons which led to the use of this Spanish normal value in the preceding investigation and J which are set out in Commission Regulation (EEC) No 1 633/82 (4) are still valid . The Commis ­ sion considered, therefore, that it was appropriate 1 . After having established that two Swedish compa ­ nies (Swedeboard Vrena AB and AB Statens Skog ­ sindustrier (ASSI)) as well as Ligna Foreign Trade Corporation , Czechoslovakia, and Paged Foreign Trade Enterprise , Poland , had exported significant quantities of hardboard to the Community in vio ­ lation of the undertakings previously offered to and accepted by the Commission , the Commis ­ sion , by Regulation (EEC) No 2444/83 (3), with ­ drew its acceptance of the price undertakings, re-opened the anti-dumping proceedings and imposed a provisional anti-dumping duty on certain imports of hardboard originating in Sweden , Czechoslovakia and Poland . Subsequent procedures 2. Following the imposition of the provisional anti ­ dumping duty and within the time limit set by the Regulation imposing the duty, several importers made known their views in writing and some of them, as well as Swedeboard Vrena AB and Ligna (') OJ No L 339, 31 . 12 . 1979 , p. 1 . 0 OJ No L 178 , 22 . 6 . 1982, p . 9 . O OJ No L 241 , 31 . 8 . 1983 , p . 9 . (4) OJ No L 181 , 25 . 6 . 1982, p. 19 . 24. 12. 83 Official Journal of the European Communities No L 361 /7 cannot undermine the stability of the pricing structure established by the totality of underta ­ kings accepted in the hardboard sector and to avoid an exporter who has violated his under ­ taking being placed in a more favourable position than those exporters who have fully respected their obligations . Protection of Community interests therefore calls for the imposition of a definitive anti-dumping duty, the rate of which should be equal to the dumping margins found, and for the definitive collection of the amounts . secured by way of provisional duty not exceeding the amount of the dumping margins definitively established . 12. Swedeboard Vrena AB has offered a price under ­ taking, eliminating the dumping margin found, which has been accepted by the Commission . In addition , ASSI has ceased producing hardboard and has sold its hardboard mills and stocks to another Swedish company. It is not appropriate or necessary, therefore , to impose a definitive anti ­ dumping duty on exports made by either of these two companies . The Czechoslovakian export organization has also offered an undertaking which, after consultations, the Commission did not consider acceptable in view of the seriousness of the violation of the undertaking by this company, again to use this Spanish value in s the present case . For the purpose of establishing this normal value for the period under investigation the Commis ­ sion also carried out an on-the-spot investigation at the premises of the sole Spanish producer of the products in question , Tafisa SA. 7. Export prices of all companies concerned were based on the prices paid or payable for the products sold for export to the Community during the period under consideration which had been reported by all companies in April 1983 and for which sufficient documentary evidence' had been submitted . 8 . In comparing normal value with export prices the Commission took account, where appropriate, of differences affecting price comparability and in particular of commissions paid to agents in the Community. The comparisons concerning the Swedish companies were made at ex-factory level while the comparisons relating to the East Euro ­ pean exports were made at fob level . 9 . These comparisons show weighted average dumping margins for ASSI of 6,13 % , for Swede ­ board Vrena AB of 3,05 % , for Ligna of 21,13 % and for Paged of 11,33% . Injury and Community interest 10 . In 1982, after having carried out anti-dumping investigations concerning imports of hardboard from various countries, the Commission estab ­ lished that dumped imports of hardboard, inclu ­ ding imports from Sweden , Poland and Czechos ­ lovakia, had caused material injury to the Commu ­ nity industry concerned and that protective measures were necessary. Consequently, it accepted the undertakings eliminating the dumping margins which were offered by all exporters involved . While these undertakings have improved the position of the Community hard ­ board industry and imports of hardboard into the Community from the countries concerned have decreased, there has been no fundamental change in the situation of the Community industry. It is still characterized by low capacity utilization , reduced profits or even losses and high import penetration . In addition , the industry is exposed to substantial price pressure because the undertaking prices, although eliminating the dumping margins , are still , considerably lower than the industry's break-even point . There is no indica ­ tion, therefore , that in the absence of protective measures, dumped imports of hardboard would not again cause material injury to the Community industry. HAS ADOPTED THIS REGULATION : Article 1 1 . A definitive anti-dumping duty is hereby imposed on imports of fibre building board weighing more than 0,8 g/cm3 (hardboard), falling within heading No ex 44.11 of the Common Customs Tariff, corresponding to NIMEXE codes 44.1 1-10 and 20, and originating in Czechoslovakia and Poland . 2 . The rates of the duty shall be based on the customs value determined in accordance with Council Regulation (EEC) No 1224/80 of 28 May 1980 on the valuation of goods for customs purposes (') and shall be as follows :  21,13 % in the case of hardboard from Czechoslo ­ vakia, ,  11,33 % in the case of hardboard from Poland . 3 . The provisions in force concerning customs duties shall apply for the application of the duty. 11 . In addition , it is essential to ensure that dumped imports from the countries under consideration (') OJ No L 134, 31 . 5 . 1980, p. 1 . No L 361 /8 Official Journal of the European Communities 24. 12. 83  3,05 % in the case of hardboard exported by Swedeboard Vrena AB, Sweden . Article 2 The amounts secured by way of a provisional anti ­ dumping duty pursuant to Regulation (EEC) No 2444/83 shall be definitively collected at the following rates based on the customs value :  1 1,10 % in the case of hardboard from Czechoslo ­ vakia ,  10,30 % in the case of hardboard from Poland,  6,13 % in the case of hardboard exported by AB Statens Skogsindustrier, Sweden , Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS